DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the statement “all of the working fluid from the conversion tool is provided back to the one-way check valve” in indefinite.  According to Fig. 7 of Present Application, the fluid is back to the vessel via the one-way check valve.  Clarification is required.

In claim 25, the statement “a portion of the fluid line assembly is configured as a heat sink” is confusing.  From Fig. 7 of the Present Application, the heat sink 348 is a whole different component from the fluid line assembly 310.  It is not clear how the separate component, the heat sink 348, would be “a portion” of another separate component, the fluid line assembly 310.  
What would be considered “a portion”?  It is recommended to disclose the heat sink as a separate component.
It is also not clear what would be located between the conversion too and the one-way check valve.

In claims 27, 28, the statement “supplying expanded working fluid from the one-way check valve to the conversion tool” is indefinite.
From Fig. 23 and paragraph [0083] of the Present Application, the working fluid is sent back to the vessel and not the conversion tool.  Clarification is required.
The statement  “a pressure valve included in the fluid line assembly at a location downstream of the conversion tool and downstream of the one-way check valve” is vague.  It seems that the pressure valve is downstream with respect to the fluid line assembly and the conversion tool is upstream with respect to the one-way check valve.  Clarification is required.
The statement  “a portion of the fluid line assembly configured as a heat sink” is vague.  Fig. 23 of the Present Application shows that the heat sink 348 is a separate component.  It is not clear how a separate component (heat sink) would be “a portion” of another different component (fluid line assembly 310).
It is not clear how the fluid line assembly which is constantly heated would also function as a heat sink.  It is recommended to claim the heat sink as a different component, as taught, by the disclosure of the present application.
The statement “a pressure valve included in the fluid line assembly at a location between the one-way check valve and the conversion tool” is indefinite.
From Fig. 23, the pressure valve is between the vessel and the conversion tool.
 
Claims 22 – 26 are rejected due to their dependency on claim 21.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21 – 24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardone et al (US 4,291,232) in view of Corley (US 2011/0088959).
Cardone et al discloses, regarding, 
Claim 21, a system for extracting work from expansion of a working fluid, comprising: a fluid line assembly comprising at least a portion of the working fluid and defining an interior, wherein the working fluid is not water (ethanol; column 3,lines 51, 52); a heating device 18 in thermal communication with the fluid line assembly for heating a portion of the working fluid in the interior of the fluid line assembly and expanding the working fluid, the heating device being in fluid flow isolation from the working fluid within the interior of the fluid line assembly; (see Fig. 1) and a conversion tool 12, 22, in fluid communication with the fluid line assembly configured to receive working fluid from the fluid line assembly when the working fluid expands, the conversion tool further configured to extract work from the expanded working fluid; a one-way check valve 92 or 192 (since such valves also can function as one-way valves); wherein the fluid line assembly fluidly connects the conversion tool to the one-way check valve, wherein substantially all of the working fluid from the conversion tool is provided back to the one-way check valve (since it is a closed loop system; column 2, line 62 – column 3, line 4); wherein the heating device is not a combustion engine heating device (since the heating device can be an electric heater; column 5, line 21) nor a component of any motor vehicle; wherein extracting work with the conversion tool from the expanded working fluid from the fluid line assembly transferred to the conversion tool comprises generating electricity using the expanded working fluid (via generator 22).  

Cardone et al discloses all of the claimed invention.  The only condition that Cardone et al does not disclose is charging a battery via the generator.

Such implementation of charging a battery is extremely well-known by a common person in many different fields.

Furthermore, Corley teaches that in a system for extracting work from the expansion of fluid via different fluid lines, and having a heating device in which wherein extracting with the conversion tool work from the expanded working fluid from the fluid line assembly transferred to the conversion tool further comprises transferring generated electricity to an electric energy storage unit 220 (see Fig. 2).

Cardone et al further discloses, regarding, 

Claim 22, in extracting work from the expanded working fluid, the conversion tool is configured to generate electricity using the expanded working fluid or to provide a mechanical output force using the expanded working fluid (via turbine 12 or generator 22).

Claim 23, the fluid line assembly extends from the one-way check valve to the conversion tool such that the conversion tool is directly fluidly connected to the one-way check valve through the fluid line assembly (see Fig. 2).

Claim 26, the fluid line assembly, the conversion tool, and the one-way check valve are configured as a closed loop system (see Fig. 2).
Corley also discloses, regarding, 

Corley further discloses, regarding,

Claims 23, 24, 26, the heating device is a solar panel assembly (see Fig. 3) and one-way check valves are used in the fluid line assembly (see Fig. 3) and the fluid line assembly, the conversion tool, and the one-way check valve are configured as a closed loop system.

It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Cardone et al and to modify the invention per the limitations disclosed by Corley for the purpose of increasing the efficiency of a power system.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardone et al and Corley and further in view of Hartman, Jr. et al (US 4,009,575), hereafter “Hartman”.
The combined system discloses all of the elements above.  However, the combined 

system does not disclose using/having a heat sink.


On the other hand, Hartman, discloses a system for extracting work from the expansion of a working fluid (fluid inside containers 30, 10) and the fluid is use for driving turbines 60, 27 and the heating device 33, 34, 15 is disposed within the interior of the vessel 30, 10 (see Fig. 1) and a portion of the fluid line assembly is configured as a heat sink 50, 70, located between the conversion tool and the one-way check valve (see Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the invention per the limitations disclosed by Hartman for the purpose of increasing the useful work while also producing electrical energy.

Allowable Subject Matter
Claims 27, 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

November 17, 2022